     Case 2:20-cv-02046-APG-DJA Document 3-1 Filed 11/05/20 Page 1 of 3




 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 2 NEVADA BAR NO. 8599
   311 East Liberty St.
 3 Reno, Nevada 89501
   775-323-1321
 4 775-323-4082 (fax)
   david@omaralaw.net
 5

 6 Counsel for Plaintiffs

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
   JILL STOKKE, an individual, CHRIS         )
 9 PRUDHOME, an individual,                  )
   MARCHANT FOR CONGRESS,                    ) Case No. 2:20-cv-02046
10 RODIMER FOR CONGRESS                      )
                                             )
11                    Plaintiffs,            )
                                             )
12 v.                                        )
                                             )
13 SECRETARY OF STATE BARBARA                )
   CEGAVSKE, in her official capacity, and   )
14 CLARK COUNTY REGISTRAR OF                 )
   VOTERS JOSEPH P. GLORIA, in his           )
15 official capacity,                        )
                                             )
16                    Defendants.            )
                                             )
17                                           )

18

19

20

21

22
                                DECLARATION OF JILL STOKKE
23

24

25

26

27

28                                            1
Case 2:20-cv-02046-APG-DJA Document 3-1 Filed 11/05/20 Page 2 of 3
Case 2:20-cv-02046-APG-DJA Document 3-1 Filed 11/05/20 Page 3 of 3
